     Case 3:18-cv-00296-MMD-CLB Document 208 Filed 08/12/20 Page 1 of 3



 1    MCDONALD CARANO LLP
       rkay@mcdonaldcarano.com
 2    Rory T. Kay (NSBN 12416)
      2300 West Sahara Avenue, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: (702) 873-4100
 4    Facsimile: (702) 873-9996

 5    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Alex Spiro (admitted pro hac vice)
 6      alexspiro@quinnemanuel.com
      51 Madison Avenue, 22nd Floor
 7    New York, New York 10010
      Telephone: (212) 849-7000
 8
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 9    Michael T. Lifrak (admitted pro hac vice)
        michaellifrak@quinnemanuel.com
10    Jeanine M. Zalduendo (admitted pro hac vice)
        jeaninezalduendo@quinnemanuel.com
11    Aubrey Jones (admitted pro hac vice)
        aubreyjones@quinnemanuel.com
12    865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017-2543
13    Telephone: (213) 443-3000

14    Attorneys for Plaintiff/Counter Defendant
      TESLA, INC.
15

16                               UNITED STATES DISTRICT COURT

17                                        DISTRICT OF NEVADA

18

19     TESLA, INC.,                                Case No. 3:18-cv-00296-MMD-CLB

20                           Plaintiff,
       v.                                          SUPPLEMENTAL DECLARATION OF
21                                                 JEANINE ZALDUENDO IN SUPPORT
       MARTIN TRIPP,                               OF TESLA, INC.’S RENEWED
22                                                 EMERGENCY MOTION FOR AN
                             Defendant.            ORDER TO SHOW CAUSE RE
23                                                 SANCTIONS; AND RELATED RELIEF

24

25     AND RELATED COUNTERCLAIMS
26

27

28
     Case 3:18-cv-00296-MMD-CLB Document 208 Filed 08/12/20 Page 2 of 3



 1    I, Jeanine Zalduendo, declare as follows:

 2           1.      I am a member of the bar of the State of California and an associate at Quinn

 3    Emanuel Urquhart & Sullivan, LLP, attorneys for Plaintiff and Counterclaim Defendant Tesla,

 4    Inc. I make this declaration of personal, firsthand knowledge, and if called and sworn as a witness,

 5    I could and would testify competently thereto.

 6           2.      I submit this supplemental declaration in Support of Tesla, Inc.’s Renewed

 7    Emergency Motion for an Order to Show Cause regarding Sanctions; and Related Relief

 8    (“Renewed Emergency Motion”).

 9           3.      During the early morning of Wednesday, August 12, 2020, hours after this Court

10    issued an Order enforcing the Protective Order in this case, and directing Defendant Martin Tripp

11    immediately cease all dissemination of Tesla’s confidential and “Attorenys’ Eyes Only”

12    information in all forms via all means, [ECF No. 205], Mr. Tripp resumed posting Tesla’s

13    confidential information on Twitter.

14           4.      Attached hereto as Exhibit 15 is a true and correct copy of Mr. Tripp’s August 12,

15    2020 tweet providing a link to his case file containing Tesla’s confidential information.

16           5.      Attached hereto as Exhibit 16 is a true and correct copy of Mr. Tripp’s August 12,

17    2020 tweets admitting his violation of the Protective Order.

18           6.      Attached hereto as Exhibit 17 is a true and correct copy of Mr. Tripp’s August 12,

19    2020 tweets directed at the Court and the Honorable Judge Baldwin.

20           7.      Attached hereto as Exhibit 18 is a true and correct copy of an August 12, 2020

21    email I sent to Mr. Tripp’s counsel, meeting and conferring on Tesla’s request that its confidential

22    information be immediately removed from Mr. Tripp’s Twitter, YouTube, Google Drive, and any

23    other public location, or Tesla would be filing this Renewed Emergency Motion.

24

25

26

27

28


                                                    Page 2
     Case 3:18-cv-00296-MMD-CLB Document 208 Filed 08/12/20 Page 3 of 3



 1           I declare under penalty of perjury under the laws of the United States of America that the

 2    foregoing is true and correct and that this document was executed in Los Angeles, California.

 3           DATED: August 12, 2020

 4

 5
                                                  By
 6                                                  Jeanine Zalduendo

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  Page 3
